﻿255.	 Our world is falling apart! In the chaotic convulsion of repeated crises, in the sudden outbursts of latent rivalries, in the deadly degeneration of deep-rooted antagonisms, a world made precarious by our impotence which rejects our thirst for new designs-a world rent with stubborn contradictions and acute dissatisfactions, alternately atopical and atypical—is exploding into ruins. Never before has the cry uttered a few years ago by the Nigerian writer Chinua Achebe,  Our world is falling apart! , so relevant. A world is falling apart-a world which we must none the less rebuild based on the measures of new data and new principles.
256.	.Once again we are assembled here in this Areopagus, the destiny of peoples as our horizon, and with the spurring of our consciences as our guiding hope in the face of the tremendous task awaiting us-the hope of undertaking the great change, of surveying new truths and of attaining virtue.
257.	But may I first of all, before continuing my line of thought, discharge the agreeable duty of conveying to the President the warm congratulations of the Togolese delegation upon the unanimous confidence which has just been placed in him by his election to preside over the proceedings of this session of the General Assembly.
258.	He belongs to the Socialist Federal Republic of Yugoslavia, a country which we hold in the highest esteem for having achieved that subtle mixture of accelerated but authentic development and an ever outward-looking policy through the promotion of the principles of non-alignment, peace and solidarity among peoples.
259.	Steeped in these precepts which live in perfect symbiosis with the general principles of our Charter, and as an enlightened disciple of the school which has made a success of this kind of  marriage of character and worth , he has acquired well-tried competence which has inspired both respect and esteem. Hence we do not entertain even the slightest shadow of a doubt as to the way in which he will conduct our proceedings or as to their eventual success.
260.	I cannot fail to mention the outgoing President, Mr. Amerasinghe, to whom I wish to pay a well-deserved tribute for his constant readiness to serve the sacred causes of. our Organization, and for his equally constant concern about easing, by his exemplary determination, the tragedies and crises afflicting our upside-down world, thus giving our Organization a new lease of tranquillity, greater vigor and an extra element of spirit.
261.	My warm congratulations go also to Mr. Kurt Waldheim, whose renewed term of office permits him to preside once again over the destiny of the United Nations. The re-election of the Secretary-General, the apostle of peace, the ardent champion of oppressed peoples and just causes, amply demonstrates how judiciously we were inspired in voting for him. In offering him our best wishes for success, we hope that his second term of office will be an opportunity for him to give further vent to his creative imagination in the attainment of even more striking successes for the benefit of the international community as a whole.
262.	Welcoming to the United Nations new Members always gives rise to intense emotion, though often restrained. I should like to make ours manifest by greeting whole-heartedly the Republic of Djibouti, whose presence among us is the happy outcome of a long process of decolonization. We welcome also Viet Nam, whose valiant people, rejecting subjugation in all its forms, has earned its place among us at the cost of much suffering and hardship, struggle and victory, which in the end made it free and made it great. The admission as a full-fledged Member of the United Nations of this country which has known consummate success and exemplary misfortune is an act of reason which gives practical effect to one of the fundamental principles of our Charter, the principle of universality.
263.	There can be no doubt that these new States will bring to us the freshness of their generosity, the warmth of their feelings and the ardour of their convictions so as to galvanize a community which is in the grip of its spectres of disenchantment and disillusion.
264.	I have spoken of virtue, and this is indeed the issue-virtue for a world on the look-out for other certainties, a world concerned to reduce  barbarism with a human face , which today is an indelible feature of it, in order to succeed through the raging tide of various conflicts to overcome the recurrent bouts of fever, to attain finally the human being. It is perhaps what is described by a word that is singularly worn out, an idea which is gently evaporating and becoming ephemeral—the new international order.
265.	The world which is questioning itself and seeking itself, because it is leaking at all seams, this world of which a thinker recently said that it was  a disaster of which man is the culmination , is today going through currents that are contradictory because they are clearly antithetical.
266.	On the one hand, those who find in it their ends by any means available, forgetful of the fundamental precept which is that  the means are the incipient end and the ideal about to be brought about  are guided by iniquity and fulfil themselves by hatred. On the political level, they have forged blunt instruments of discrimination, domination and subjection. On the economic level, they trample upon the ideals of justice, solidarity and fraternity for the benefit of the pursuit of their uneven short-sighted interests. To the problems of our time they wish to apply their therapy: to apply a plaster cast to a wooden leg.
267.	On the other hand are those who have the task of resisting the new heights of unreason, of deciphering the secret language of. the future by lucid reflection on aims and objectives, a crystal-clear definition of a society for tomorrow and voluntary action to guide the course of events towards the great inversion.
268.	In the face of these positions in the form of challenges, there remains a clear responsibility of the international community. Endorsed by the basic principles of our Charter' strengthened by the growing outcry of men all over the world who have made themselves the apostles of elementary rights for human beings and call with all their strength for the triumph of a  society for all, the international community must step up its efforts to master the evolution and impose everywhere the advent of the sacred principles which enlighten and guide us.
269.	First of all it must do so in the field of human rights and decolonization. Here we are on the very threshold of the  kingdom of the shadows . Here, again, the spectacle is one of horror. The progress recorded, the effort made by the international community, should not make us forget that no bargaining is permitted here, no compromises are tolerated, no detour is permissible. We are dealing here with the liberty of peoples. Situations do have particular feat area, but the underlying reality is always the same everywhere: That is, overwhelming oppression on the part of a group that is invariably in the minority, a group which is entrenched in power through cunning complicities, loud of speech and quick to act, forgetful of all rules and scornful of all rights. The result is always a remarkable equipollence. Those who have worn out their vision because they have seen too much horror we now see on their feet, with weapons in their hands, rejecting their status, a status in which man becomes a creature obeying another creature who imposes his will. Now violence is gaining the upper hand and is becoming established. Violence is sharpening insatiably its cannibalistic teeth for the distant future. Thus it is in South Africa, in Namibia, in Zimbabwe and also in the Middle East.
270.	In southern Africa, we must above all greet the efforts made to seek acceptable solutions. We must encourage them. After all, the longest journey must begin with a first step.
271.	However, in duty to the truth, we must also say that nothing useful will be done in Zimbabwe if Ian Smith continues to prevaricate, cherishing stubborn illusions that he can use certain dissident elements in the liberation movements in order to bring about a so-called internal solution to the detriment of the militants of the Patriotic Front. Without doubt the Patriotic Front itself, overcoming its reluctance, should open itself up to all trends, to all the sons of Zimbabwe fighting and suffering, as suggested by the Conference of the Heads of State and Government of OAU in Libreville in July. But it remains nevertheless clear that the manoeuvres and masquerades of the Salisbury rebel mislead no one, and the time is at hand when we shall see him repent.
272.	Similarly, nothing useful will be accomplished in Namibia if resolution 385 (1976) of the Security  Council is not applied fully, if the impenitent Vorster does not cease to defy the whole international community with his acts of proven provocation like the appointment of a General Administrator in Namibia or the shameless claim to Walvis Bay. In any case, in regard to this last point, Walvis Bay is Namibian and Walvis Bay will remain Namibian.
273.	Now, in South Africa the supporters of apartheid continue cynically to flout the most elementary human rights. Let us beware here of any kind of Pontius Pilate attitude, which would be short-sighted, and let us by no means share the assertion that hell is other people. In the face of this regime of fact and of force which is on its way to becoming a nuclear Power, let us shed our garb of indifference to eradicate once and for all the horror of the African continent and collaborate in the advent of the majority regime, one of liberty and justice.
274.	In this regard, we cannot but be gratified at the unprecedented success of the United Nations International Conference in Support of the Peoples of Zimbabwe and Namibia, held in Maputo, and the Lagos World Conference for Action against Apartheid. We hope for the wholehearted implementation by the international community of the recommendations adopted there to alleviate the sufferings of those who live in the shadow of death, segregated in the kraals of misery.
275.	Contempt for fundamental human rights comes together with a classic type of colonial situation in the Middle East. The problem of Palestine and of the occupied Arab territories has taken a serious turn with the coming to power of a new administration in Israel. The intransigence of Israel, its obstinate refusal to free the occupied Arab territories in accordance with United Nations resolutions, its drive to power which prompts it to create settlements on the West Bank, continue to pose-a threat of imminent war in that region.
276.	The Government of General of the Army Gnassingbe Eyadema is convinced that any solution to the crisis must necessarily be brought about through recognition of the inalienable national rights of the Palestinian people and its right to a homeland. Therefore it is urgent for the Geneva Peace Conference on the Middle East to resume, with the effective participation of the Palestine Liberation Organization on the basis of acceptable arrangements, and that there should be an immediate implementation of the resolutions of the Security Council relating to this subject.
277.	We trust that the Israeli Government will associate itself with the efforts of goodwill undertaken by certain States and by our Organization itself to bring about a happy ending to the crisis and to establish just and lasting peace in that area which has been so sorely tried.
278.	But here and there, there remain other sources of tension where delicate situations of conflict are of concern to men of goodwill.
279.	In Cyprus, in the Comorian island of Mayotte, in Lebanon, there is still hope, however, that the international community will be able to control the causes of explosion and conflict, in the interests of peace, of a universal and profound peace.
280.	The same applies in Korea where the reunification of the country, which has had such a distressing past, must come about once all foreign troops have been withdrawn and a lasting peace agreement has been concluded.
281.	The fact remains that the international community, in its efforts to limit conflicts, has come up against the anguishing problem of the proliferation of arms of all kinds.
282.	In this regard, it is our profound conviction that peace, if it is to be lasting, must be based upon judiciously managed disarmament This disarmament should embrace the immediate cessation of all nuclear tests and the elimination of all weapons of mass destruction, while making it possible for all to have access to nuclear technology for peaceful purposes. We therefore unswervingly support the World Disarmament Conference, the primary task of which will be to adopt a coherent programme in the hope that all or part of the $350 billion at present devoted throughout the world to armaments will be devoted to the development effort.
283.	Thus, humanity is at the cross-roads. A profound undercurrent is being felt drawing us towards liberty, equality and fraternity, freedom for the peoples, and the safeguarding of their fundamental rights. The international community, while preventing the rearguard action of those who want to undermine this process, must define the lofty designs that it has in mind and contemplate broader horizons.
284.	It must struggle together with all those who believe that when political liberty is restored this must mean liberty for the humblest people and respect for their fundamental rights.
285.	But it must also guarantee to its members the satisfaction of a need that is just as important: the need for equality, so that we may fulfil the moral requirement of greater justice in the distribution not only of goods but also the power of decision.
286.	In this regard, freedom in the economic sense will only be the prelude to or the consequence of a fruitful cultural emancipation within the framework of the indispensable interchange of civilizations.
287.	But here, as elsewhere, there is resistance.
288.	To speak of the economic field: the new international economic order has become a subject of discussion. Those who advocate the kind of therapy of putting plaster casts on wooden legs are legion. Plans for stabilization and overcoming stagnation and governmental programmes aimed at ensuring a resumption of production and the establishment of essential balances simply aim at- reorganizing the old order.
289.	We reflect, we ponder, we try to reduce the ill effects and we come back to the attractions of subtle applications of budgetary policy and monetary policy. The ultimate aim is for each of the nations to safeguard the advantages it has to avoid social problems and domestic tragedies. Who could be surprised, therefore, at the recrudescence of the old protectionist demons? As they weather the crisis and prepare for the unforeseeable, governments feel a deep nostalgia for the old expansionism. Is not their desire to return to a golden age that is all the more attractive because it is over and done with?
290.	Thus, the North-South dialogue, instead of unifying diverse aspirations into an integrated whole, has curiously resulted only in empty words and unrelated monologues.
291.	That is why, in spite of certain positive signs emerging from the talks which have been held recently, the contradictions between the two groups of countries grow ceaselessly more acute, and the essential still remains to be done.
292.	The North refuses to endorse Aristotle's belief that wealth resided far more in use than in possession.
293.	It also disregards these wise words of Mahatma Gandhi:
 Civilization perhaps does not mean the multiplication of needs, but rather the conscious and voluntary restraint of those needs. To wish to create an unlimited number of needs in order to have, subsequently, to satisfy them is to pursue the wind. 
294.	The fact is that the North wants to preserve, as long as possible, its acquired privileges. Unguibus et rostro, tooth and nail, it is defending its advantages and is shoring up its positions. The aim surely is to plaster over the old order, where those at the centre prosper to the detriment of those on the periphery. There is no question of re-forging the whole system in order to bring about a collective development which will be coherent and harmonious.
295.	It is easy, therefore, to understand the reasons why the North-South Conference was unable to overcome the difficulties, to transcend the contradictions and to fulfil the hopes which it had aroused at the beginning. The last session of our Assembly forthrightly admitted as much.
296.	Of course, there were results, we must admit, if not in the field of energy, at least in so far as concerns primary commodities, trade and development assistance.
297.	But we are left with the weighty handicap of the 21 points on which no agreement was reached; there remains the fundamental problem of the indebtedness of third- world countries. There also remain the endless debates on the common fund for the stabilization of primary commodities. On the strength of the experience of the Lome Convention, some people are tending towards a generalization of the system of the stabilization of export earnings; others are aiming higher, and are not only seeking guarantees of income stabilization but also optimistically contemplating even more far-reaching plans.
298.	In view of these steps, the third world is clearly defining its positions: it calls for effective growth for all within the framework of a new organization of the world economic system, with, as elements of this system, the effective stabilization of earnings; better management and dissemination of technology; and the settlement of the problem of indebtedness in a way which would take account of the interests of all-and I repeat,  all -of the countries of the Group of 77.
299.	Economic revival and policies of reinvigoration in the northern countries and their success would merely mean the immediate re-emergence of selfishness, the suave mari magno, while the payments deficits of the third world pose and will continue to pose ever more inextricable problems of balance and financing. In this regard the new  Witteveen facilities  of $10 billion, handled by IMF, are an important step forward. 
300.	But the third world is getting organized. The Arab- African dialogue, which culminated in Cairo at the beginning of this year, is the most striking example of this. Thus in Africa and elsewhere we have witnessed the birth of regional economic unions, which are the touchstones of collective self-reliance and horizontal co-operation. The progress of the Economic Community of West African States is further proof of this.
301.	 Reach for your ideal a thousand times and if you fail a thousand times, try once again.  That is the thinking of a contemporary sage.
302.	In a world which has now been cast adrift, where confusion has overwhelmed our minds and hearts, this ideal may seem somewhat obscured. But it is needful for all because of its blinding simplicity. It can be summed up in these three words: justice, peace, solidarity.
303.	Beyond the abstruse debates and the rigid positions, there remains an absolute need to ensure justice by making the application of human rights general and by bringing about the general liberation of all those who were  born free but [are] everywhere in chains . This is the condition for peace. This peace must be accompanied by an active solidarity which will guarantee mankind collective advancement, with respect for different cultures and the indispensable interchange between them.
304.	The world which is breaking apart is a world of contempt for the culture of other people and for their intrinsic values. Now that reason has reached its limits and civilization is at bay, regeneration will come from the depths of the heart and the imagination.
305.	Let us liberate, therefore, men who are today despised, who are demeaned and who are trodden under foot, because tomorrow they will help us to live. We still have time to live.
 
